Case 2:18-cv-09276-DMG-PLA Document 16 Filed 11/16/18 Page 1 of 1 Page ID #:95

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                                             CASE NUMBER:

CLAUDIA SARAHI RUEDA VIDAL
                                                                 2:18−cv−09276−DMG−PLA
                                            PLAINTIFF(S)

      v.
U.S. DEPARTMENT OF HOMELAND SECURITY ,
et al.
                                                                  NOTICE TO FILER OF DEFICIENCIES IN
                                                                  REQUEST FOR ISSUANCE OF SUMMONS
                                         DEFENDANT(S).




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
   11/14/2018                    14 and 15                       Request for Summons
Date Filed             Doc. No.            Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
The phrase "et. al," should not be used on the Summons form. As a summons was previously
issued, please place the word, "ALIAS," beside the words, "SUMMONS IN A CIVIL
ACTION."
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                             Clerk, U.S. District Court

Date: November 16, 2018                                      By: /s/ Grace Kami grace_kami@cacd.uscourts.gov
                                                                Deputy Clerk



     Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
